Citation Nr: 1641786	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for service-connected major depressive disorder (also claimed as bipolar disorder).

2.  Entitlement to an effective date prior to December 15, 2009 for the grant of service connection for major depressive disorder.

3.  Entitlement to an effective date prior to December 30, 2014 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to March 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and March 2015 rating decisions of the Chicago, Illinois and Sioux Falls, South Dakota Department of Veteran Affairs (VA) Regional Offices (ROs) that, in pertinent part, granted service connection for major depressive disorder, rated 70 percent, from December 15, 2009 and a TDIU rating from December 14, 2009.  In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Veteran has appealed, in timely September 2012 and March 2015 notices of disagreement (NODs), the effective dates assigned for his major depressive disorder and TDIU rating (noted above).  The Board is taking limited jurisdiction of these matters to order corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

First, a review of the record shows the Veteran clearly receives regular VA treatment for his psychiatric disability.  Although the records of such treatment throughout the years are substantial, there are none dated between February and June 2014 and the most recent are dated in March 2015, leaving over a year of outstanding treatment records.  As such records may contain pertinent information and are constructively of record, they must be secured.

In addition, the Veteran was last examined in conjunction with his appeal in March 2015.  The report of that examination indicates the only applicable diagnosis is major depressive disorder.  However, a review of his medical records (including those contemporaneous with the March 2015 examination) indicates a well-established diagnosis and ongoing treatment for posttraumatic stress disorder (PTSD) in addition to major depressive disorder.  In fact, a prior January 2012 VA examination report (upon which the AOJ relied in granting service connection for major depressive disorder) addressed his history of psychiatric diagnoses and specifically found that he met the diagnostic criteria for PTSD (but not for bipolar disorder or a personality disorder).  The March 2015 examination report includes no discussion of its implicit finding that the Veteran did not meet the criteria for PTSD.  This is particularly problematic because whether the Veteran has symptoms and impairment that may be exclusively attributed to nonservice-connected psychiatric diagnoses is a critical fact that must be determined prior to adjudicating his claim for increase.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (barring the Board is from differentiating between symptoms attributable to PTSD and those associated with nonservice-connected mental health disorders absent clinical evidence clearly showing such distinction).  Moreover, at the July 2016 hearing, the Veteran testified that he had experienced delusions and gross impairment of thought processes, which are suggestive of a higher rating and imply his condition is worse than reflected at the last examination.  In light of the above, and considering over a year has passed since the March 2015 examination, the Board finds that a contemporaneous examination that adequately addresses the totality of his psychiatric disability picture is needed. 

As noted in the introduction, the Veteran has filed timely September 2012 and May 2015 NODs appealing the effective dates assigned with grants of service connection for major depressive disorder (December 15, 2009) and for a TDIU rating (December 30, 2014).  The filing of an NOD signals the initiation of an appeal in a claim.  38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issue must be furnished to the veteran.  The Board is required to remand the matter for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding records of VA treatment the Veteran has received for a psychiatric disability, to specifically include any dated between February and June 2014 and all updated records since March 2015.  
 
2. Then, arrange for him to be examined by a licensed psychologist or psychiatrist to determine the current severity of his service-connected psychiatric disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should identify all psychiatric symptoms present as well as the resultant degree of occupational and social impairment.  

The examiner must also identify, by medical diagnosis, each psychiatric disability entity found.  If no diagnoses other than major depressive disorder are found, the examiner must reconcile that finding with all conflicting evidence in the record (including consistent diagnoses of PTSD in VA treatment records and on January 2012 VA examination).  

If the examiner does identify additional psychiatric disabilities, he or she must indicate: 

a. whether the symptoms and occupational and social impairment of his various psychiatric disabilities are inextricably intertwined; OR

b. whether it is possible to distinguish the symptoms and impairment attributable to nonservice-connected conditions from those attributable to his service-connected major depressive disorder.  If so, the examiner must indicate the symptoms and degree of impairment deemed attributable to each diagnosed psychiatric disability.

The examiner must include a complete rationale for all opinions provided, citing to factual evidence and medical literature or principles as appropriate.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

4. The AOJ should also issue appropriate statements of the case (SOCs) addressing the matters of entitlement to earlier effectives dates for the grants of service connection for major depressive disorder and a TDIU rating.  The Veteran and his representative should be notified of the time constraints for filing a substantive appeal perfecting his appeals in those matters.  If the Veteran then timely perfects an appeal in any of these matters, the case should then be returned to the Board for appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

